EXHIBIT 10.6

RELEASE AND SETTLEMENT AGREEMENT


This Release and Settlement Agreement (“Agreement”) is entered into on this 11th
day of August, 2011, by and between Quamtel, Inc. (“Quamtel”) and Gilder Funding
Corp. (“Gilder”) (either one individually, a “Party,” and all collectively, the
“Parties”).


RECITALS


WHEREAS, in exchange for a six year 15% senior secured promissory note dated
February 27, 2010 in the principal amount of One Million Dollars ($1,000,000)
(the “2010 Secured Note”) Gilder lent Quamtel $1,000,000 in cash (the “Loan”);


WHEREAS, as a condition to Gilder’s funding the Loan, Quamtel and Gilder entered
into that certain security agreement dated as of February 27, 2010 (the
“Security Agreement”) pursuant to which Quamtel granted Gilder a first priority
security interest in the Collateral (as defined in the Security Agreement”); and


WHEREAS, on May 21, 2010, the Parties amended the 2010 Secured Note to, among
other things, increase the amount of principal under the 2010 Secured Note to
One Million Two Hundred Fifty Thousand Dollars ($1,250,000) (the “Amended 2010
Secured Note”) and, upon the signing of such amendment, Gilder provided Quamtel
with an additional $250,000 in cash; and


WHEREAS, Quamtel wishes to settle the outstanding amount of the Amended 2010
Secured Note, including outstanding principal, accrued interest and any default
penalties or increased interest payments due as result of default, through the
issuance to Gilder of restricted shares of Quamtel’s common stock as payment in
full for all outstanding obligations of Quamtel under the Amended 2010 Secured
Note; and


WHEREAS, Gilder wishes to accept such settlement terms and to release Quamtel
from any and all obligations under the Amended 2010 Secured Note and liens under
the Security Agreement.


NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS SET FORTH BELOW:


1.           Issuance of Shares to Gilder. Quamtel agrees to promptly issue to
Gilder six million five hundred thousand (6,500,000) restricted shares of its
common stock (the “Shares”) as payment and settlement in full of all of its
obligations to Gilder under the Amended 2010 Secured Note.


2.           Receipt of Shares by Gilder.  Gilder agrees to accept the Shares as
payment and settlement in full of all of Quamtel’s obligations to Gilder under
the Amended 2010 Secured Note.


3.           Release.   Subject to and effective upon receipt of the Shares,
Gilder hereby fully releases and discharges Quamtel of and from any and all
obligations to Gilder under the Amended 2010 Secured Note.  Specifically, Gilder
agrees to completely release and forever discharge Quamtel (together with its
employees, agents, parents, subsidiaries, affiliates or other representatives,
heirs, executors, successors and assigns), of and from any and all past, present
or future claims, demands, obligations, actions, causes of action, rights,
damages, costs, loss of services, expenses and compensation which Gilder now
has, or which may hereafter accrue or otherwise be acquired by Gilder, on
account of, or in any way growing out of the Amended 2010 Secured Note, and
Gilder agrees not to initiate or voluntarily participate in any legal action,
charge or complaint against Quamtel with respect to any such debts or
obligations.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Termination of Security Agreement.  Gilder agrees that, subject to
and effective upon receipt of the Shares, the terms and conditions of the
Security Agreement shall have been met in full, that all of the Secured
Obligations (as defined in the Security Agreement) shall have been fully paid
and performed and that the Security Agreement shall have terminated in
accordance with its terms.


5.           Representations.


a.           This Agreement is executed by the Parties without reliance upon any
statement or representation by the persons or parties herein released, or their
attorneys or representatives, other than those set forth in this Agreement.


b.           Each of the Parties represents and warrants that the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby has been duly authorized by all necessary and appropriate corporate
action.


c.           Each of the persons signing this Agreement represents and warrants
that he has the right and full authority to sign on behalf of the party
designated immediately above his or her signed name.


6.           General Provisions.


a.           No Admission of Liability. Each of the Parties agrees that this
Agreement is a compromise relating to the matters released herein, and shall
never be treated as an admission of liability of any Party for any purpose, and
that liability therefor is expressly denied by each of the Parties.


b.           Execution of Additional Documents.  Each of the Parties hereby
agrees to perform any and all acts and to execute and deliver any and all
documents reasonably necessary or convenient to carry out the intent and the
provisions of this Agreement.


c.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties relative to the subject matter hereof.  All negotiations,
proposals, modifications and agreements prior to the date hereof between the
Parties are merged into this Agreement and superseded hereby.  There are no
other terms, conditions, promises, understandings, statements, or
representations, express or implied, among all of the Parties concerning this
Agreement unless set forth in writing and signed by all of the Parties.


d.           No Waiver.   No action or want of action on the part of either
Party at any time to execute any rights or remedies conferred upon it under this
Agreement shall be, or shall be asserted to be, a waiver on the part of any
party hereto of its rights or remedies hereunder.


e.           Amendments.  This Agreement may only be modified by an instrument
in writing executed by the parties hereto.


f.           Law of New York.  This Agreement shall be construed in accordance
with the law of the State of New York.
 
 
2

--------------------------------------------------------------------------------

 
 
g.           No Third Party Beneficiary.  This Agreement is for the benefit of
the Parties and confers no rights, benefits or causes of action in favor of any
other third parties or entities.


h.           Severance.  Should any term, part, portion or provision of this
Agreement be decided or declared by the Courts to be, or otherwise found to be,
illegal or in conflict with any law of the State of New York or the United
States, or otherwise be rendered unenforceable or ineffectual, the validity of
the remaining parts, terms, portions and provision shall be deemed severable and
shall not be affected thereby, providing such remaining parts, terms, portions
or provisions can be construed in substance to constitute the agreement that the
Parties intended to enter into in the first instance.


i.           Successors and Assigns.  This Agreement shall be binding and inure
to the benefit of the parties hereto, their predecessors, parents, subsidiaries
and affiliated corporations, all officers, directors, shareholders, agents,
employees, attorneys, assigns, successors, heirs, executors, administrators, and
legal representatives of whatsoever kind or character in privity therewith.


j.           Counterparts. This Agreement may be executed in counterparts, one
or more of which may be facsimiles, but all of which shall together constitute
one and the same Agreement.  Facsimile signatures of this Agreement shall be
accepted by the parties to this Agreement as valid and binding in lieu of
original signatures; however, within five (5) business days after the execution
of this Agreement, such parties shall also deliver to the other party an
original signature page signed by that party.


k.           Time for Performance.  The Parties understand that time is of the
essence with respect to each and every act required by this Agreement.  Failure
to perform any provision hereof in strict accordance with the Agreement shall be
deemed a material breach of the Agreement.


l.           Understanding of Agreement.  The Parties acknowledge that they have
fully read the contents of this Agree­ment and that they have had the
opportunity to obtain the advice of counsel of their choice, and that they have
full, complete and total comprehension of the provisions hereof and are in full
agreement with each and every one of the terms, conditions and provisions of
this Agreement.  As such, the Parties agree to waive any and all rights to apply
an interpretation of any and all terms, conditions or provisions hereof,
including the rule of construction that such ambiguities are to be resolved
against the drafter of this Agreement.  For the purpose of this instrument, the
Parties agree that ambiguities, if any, are to be resolved in the same manner as
would have been the case had this instrument been jointly conceived and drafted.


[Signature page follows immediately.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement effective as
of the date first written above.


QUAMTEL. INC.     GILDER FUNDING CORP.            
Print name: Stuart Ehrlich
   
Print name: Warren Gilbert
 
Its: President
   
Its: _________________
 

 
 
 
4
 